Citation Nr: 1115741	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for bilateral wrist tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to October 2001.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part, denied the Veteran's service-connection claims for GERD and bilateral wrist tendonitis.

The Veteran testified at a Travel Board hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a June 2010 decision, the Board remanded the Veteran's claims for additional evidentiary development and readjudication.  Such was achieved, and the Veteran's claims folder has been returned to the Board for further appellant review. 

In September 2010, the Veteran submitted additional evidence directly to the Appeals Management Center (AMC).  In a recent March 2011 statement, the Veteran's representative indicated that the Veteran waives initial RO review of all evidence submitted since September 2010, to allow consideration of the case by the Board.  See 38 C.F.R. § 20.1304 (2010).

Referred issue

As noted in the Board's June 2010 decision, it appears based on the Veteran's May 2010 testimony that the Veteran has made an informal claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  See the Board's June 2010 decision, page 3; see also the May 2010 hearing transcript, page 12.  The Board specifically referred this issue to the RO in June 2010, but it does not appear that the RO has taken any action on this claim to date.  This issue is therefore referred again to the RO for adjudication in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

Issue not on appeal

In June 2010, the Board also remanded the Veteran's service-connection claim for bilateral carpal tunnel syndrome, which the RO granted in a subsequent September 2010 rating decision.  Accordingly, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection]. 


FINDINGS OF FACT

1.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed GERD disability and his military service.

2.  The evidence of record does not demonstrate that a chronic wrist tendonitis disability currently exists.


CONCLUSIONS OF LAW

1.  The Veteran's GERD disability was not incurred in, or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A chronic tendonitis disability of the wrists was not incurred in, or aggravated by active duty military service.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's GERD and wrist tendonitis claims in June 2010 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any additional medical treatment he has received for his acid reflux disease and/or his bilateral wrist conditions since September 2009.  The AOJ was to provide consent forms to the Veteran to fill out if he wished the VA to obtain treatment records on his behalf.  If the Veteran identified any treatment, and authorized the AOJ to obtain the correlating treatment records, the AOJ was to attempt to do so.  

Additionally, the Board also instructed the AOJ to schedule the Veteran for an updated VA examination to determine the current nature and etiology of any current disability of his wrists.  Finally, the AOJ was to readjudicate each of the Veteran's claims.

The AOJ sent the Veteran a letter dated June 30, 2010 specifically requesting that the Veteran submit any additional evidence to substantiate his appeal, and to complete release forms for any additional treatment he has received from private examiners that he would like associated with his claims folder.  Further, the AOJ requested that the Veteran indicate whether he has received additional treatment at any VA facility, and if so, to provide the name and location of such treatment, as well as the dates of such treatment.  Although the Veteran has since submitted copies of prior treatment reports that were already in his record in September 2010, the Veteran has identified no other outstanding relevant medical records to be obtained by VA.  See the Veteran's September 24, 2010 Statement [indicating that he has no additional evidence at this time].

The Veteran also appeared for a VA examination in July 2010.  At this examination, the Veteran's wrists were examined, and opinions were rendered as to current diagnoses and etiology.  The AOJ readjudicated each of the Veteran's claims in a September 2010 Supplemental Statement of the Case (SSOC).  

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in May 2004 and February 2008.  To the extent that the Veteran may not have been provided with complete notice until after initial adjudication of his claims, the Board finds that there is no prejudice to him in proceeding with the issuance of final decisions.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in March 2009, November 2009 and September 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's lay statements and testimony have been obtained.  As discussed above, the Board remanded the Veteran's claims in June 2010 to afford the Veteran an opportunity to identify any additional treatment he received for his GERD or wrist disabilities that he would like documented in the record.  The Veteran submitted additional evidence in September 2010, and specified that he had no other additional evidence at that time.  See the Veteran's September 24, 2010 letter to the AMC.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations for his GERD and claimed wrist tendonitis most recently in September 2009 and July 2010.  The respective examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Although the Board noted in its June 2010 decision that the September 2009 VA examination inadequately addressed the Veteran's previously-diagnosed carpal tunnel syndrome [for which service-connection has since been granted], the examination report as it pertains to the Veteran's tendonitis claim is more than adequate, as it is based on a review of the record and a thorough examination of the Veteran's wrists.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified before the undersigned at a May 2010 personal hearing.

Accordingly, the Board will address the claims on appeal.

Entitlement to service connection for GERD

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current GERD disability had its onset in, or is otherwise related to his active duty military service.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran currently has a GERD disability.  See, e.g., the September 2009 VA examiner's report, page 3.  Hickson element (1), current disability, is accordingly satisfied. 

With respect to Hickson element (2), in-service disease or injury, the Veteran contends that he started having stomach and reflux problems during the early part of his service in 1985.  Indeed, the Veteran's service treatment records note that the Veteran received treatment for gastritis in February 1985, after complaining of a chest cold.  See the Veteran's February 20, 1985 Chronological Record of Medical Care.  Although the Veteran was never actually diagnosed with GERD during his active duty service, based on the Veteran's in-service treatment for gastritis, the Board resolves all doubt in favor of the Veteran and finds that Hickson element (2), in-service disease or injury, is also satisfied.  

With respect to crucial Hickson element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's current GERD disability is that of the September 2009 VA examiner.  After reviewing the Veteran's in-service and post-service treatment records, and upon examination of the Veteran, the September 2009 VA examiner pertinently opined that the Veteran's GERD was "less likely as not (less than 50/50 probability) caused by or a result of gastritis treated in 1985."  The examiner based his opinion on his assessment that the Veteran's "previous diagnosis of gastritis is a different type of intestinal disorder than GERD and would not cause or aggravate gastroesophageal reflux disease."  The examiner also noted that there was no documentation of any treatment for GERD in the record dated prior to 2002.   See the September 2009 VA examiner's report, pages 12 and 13.  Significantly, there is no medical opinion of record contrary to that of the September 2009 VA examiner.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the September 2009 VA examiner; he has not done so.                    See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran is competent to testify as to the events he experienced in service, as well as to his observable symptomatology.  In this regard the Board finds the Veteran's assertions that he experienced stomach pain and reflux problems during service and continuously thereafter to be competent.         See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, competency is very different than credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [although interest may affect the credibility of testimony, it does not affect competency to testify].  In light of the evidence of record as a whole, the Board finds that the Veteran's subjective assertions that his acid reflux and stomach problems began in active service and continued to the present day, to be competent but not credible.

First and foremost, as noted above, the Veteran was treated for gastritis as early as 1985 during his active duty service.  Notably however, the September 2009 VA examiner specifically determined that the Veteran's in-service gastritis is unrelated to the Veteran's current GERD disability as it is a "different type of intestinal disorder than GERD and would not cause or aggravate gastroesophageal reflux disease." 

The Veteran has also recently testified that he sought treatment in 1996 and 1997 at the TMC in Fort Bragg for coughing up blood and stomach pain.  See the May hearing transcript, page 3.  Although the Veteran's service treatment records do in fact indicate that the Veteran received treatment in 1990 after coughing up blood, such symptomatology was attributed to a diagnosis of pneumonia, and not to acid reflux.  See the Veteran's December 1990 Screening Note of Acute Medical Care, and his January 1991 Emergency Care and Treatment Note.  Similarly, the Veteran's service records also show treatment for abdominal pain at the TMC in March 1996, but such pain was attributed to "acute pancrititis [sic]," and not to acid reflux or GERD.  See the Veteran's March 12, 1996 Screening Note of Acute Medical Care.  

Significantly, each Report of Medical Examination dated after the Veteran's initial treatment for gastritis in 1985 to the date of his separation from service in 2001 indicates a "normal" clinical evaluation of the Veteran's abdomen and viscera, to include hernia.  See the Veteran's September 1990, May 1996, and May 2001 Reports of Medical History respectively.  Further, the Veteran himself specifically denied any stomach or hernia problems on his in-service Reports of Medical History dated in September 1990 and May 1996.  Crucially, when given an opportunity to discuss his health status during his last year of service in 2001, the Veteran indicated problems with the back, wrist, knees, teeth, and hearing acuity, but made no mention of problems with acid reflux or with his stomach.  See the Veteran's April 11, 2001 Report of Medical Assessment.  It does not appear that the Veteran was actually diagnosed with GERD until after separation from service in 2002.  See the September 2009 VA examiner's report.  

The Board places greater weight of probative value on the history the Veteran has presented to medical professionals for treatment purposes years ago [reporting no in-service problems with acid reflux], than it does on his recent statements to VA to the contrary in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In so doing, the Board finds that the Veteran's in-service examination records [indicating normal evaluations of the Veteran's abdomen and stomach], the Veteran's own in-service reports of medical history [denying any stomach or hernia problems in-service], and the opinion of the September 2009 VA examiner [who determined that the Veteran's GERD is not likely related to service, to include in-service treatment for gastritis in 1985], renders the Veteran's recent assertions of continuity of acid reflux symptomatology dating back to 1985 not credible.            See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor].  Thus, continuity of symptomatology since service is not demonstrated. 

Accordingly, Hickson element (3), relationship or nexus, has not been satisfied.  The Veteran's service-connection claim for GERD fails on this basis alone.  The benefit sought on appeal is denied.

Entitlement to service connection for bilateral wrist tendonitis

The law and regulations generally pertaining to service-connection claims and to the VA's standard of review have been set out above and will not be repeated.

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Analysis

In essence, the Veteran contends that he has bilateral wrist tendonitis that had its onset in, or is otherwise related to his active duty military service.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

Turning first to Hickson element (2), in-service disease or injury, it is undisputed that the Veteran experienced wrist pain in service, and in one instance, was diagnosed with bilateral flexor carpi radialis (FCR) tendonitis.  See the Veteran's April 16, 2001 Physical Profile.  Thus, in-service injury to the wrists is demonstrated.  Hickson element (2) is accordingly satisfied.  

Moving next to crucial Hickson element (1), current disability, the evidence of record is against a finding that the Veteran currently has a chronic tendonitis disability affecting his wrists.  

Notably, in August 2004, a VA examiner evaluated the Veteran's wrists and diagnosed the Veteran with "bilateral wrist tendonitis with bilateral carpal tunnel syndrome."  The examiner noted that such wrist problems developed "concurrently."  See the August 2004 VA examiner's report, pages 5 and 6.  

Subsequently, a September 2009 VA examiner specified upon review of the Veteran's claims file, and upon examination of the Veteran's wrists that the Veteran's tendonitis was actually a "symptom [as] the result of positioning of the wrist and hands at work and not due to an underlying orthopedic or musculoskeletal disorder."  The examiner reasoned that although the Veteran had problems with wrist pain at work, he had "minimal or no symptoms when he is off work."  The examiner concluded that the Veteran's tendonitis was "not a chronic condition, but rather occurs with certain activities," and that upon examination "[t]here was minimal evidence of tendon inflammation . . . and no underlying orthopedic abnormalities or evidence of calcific tendonitis on x-ray studies which would result in chronic wrist tendonitis."  See the September 2009 VA examiner's report, page 12.  

In an effort to obtain further clarification as to current nature of the Veteran's wrist disabilities, the Board remanded the Veteran's claim in June 2010 so that another wrist examination could be scheduled.  The Board specifically charged the July 2010 VA examiner with the task of identifying each of the Veteran's current wrist disabilities.  Notably, at the July 2010 examination, the Veteran complained of numbness, tingling, pain, stiffness, weakness, tenderness, and clumsiness in the bilateral hands.  After referencing multiple prior assessments of the Veteran's wrist condition, the July 2010 VA examiner pertinently diagnosed the Veteran with bilateral carpal tunnel syndrome only, and not with chronic wrist tendonitis.  The July 2010 VA examiner linked the Veteran's carpal tunnel syndrome to his in-service complaints of wrist pain referenced above, and the RO in turn awarded the Veteran service-connection for right and left wrist carpal tunnel syndrome based on this July 2010 opinion.  See the July 2010 VA examiner's report, pages 6 and 7;     see also the RO's rating decision.  

Though seemingly disjointed, the medical findings and conclusions of the August 2004, September 2009, and July 2010 VA examiners are in fact consistent with each other.  Indeed, it is undisputed that the Veteran experiences intermittent tendonitis of the wrists, as diagnosed by the August 2004 VA examiner.  However, the September 2009 VA examiner clarified that such tendonitis does not actually constitute a chronic wrist disability.  Rather, the examiner characterized the Veteran's tendonitis as merely an intermittent symptom resulting from the positioning of the wrist and hands at work and not due to an underlying orthopedic or musculoskeletal disorder.  The July 2010 VA examiner verified the September 2009 examiner's findings by concluding that the Veteran's pain, numbness, and tingling symptomatology were manifestations of the Veteran's carpal tunnel syndrome, and not any separate disease entity.  As noted above, the Board specifically charged the July 2010 VA examiner with the task of identifying each of the Veteran's current wrist disabilities.  The examiner only identified right and left wrist carpal tunnel syndrome.  

The Board has no reason to doubt that the Veteran currently experiences wrist pain, numbness, and tingling.  Indeed, he is competent to testify as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, it was the Veteran's lay assertions that prompted the VA to order three different VA examinations to assess the current nature and etiology of his wrist symptomatology.  However, as noted above, the Veteran's pain, tingling, and numbness has been already attributed to his service-connected bilateral carpal tunnel syndrome.  The medical evidence of record demonstrates that the Veteran has no chronic tendonitis disability, and that any tendonitis experienced by the Veteran occurs as a symptom of positioning of the wrist and hands at work and not due to an underlying orthopedic or musculoskeletal disorder.  The Court has stated that symptoms alone, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In the absence of any diagnosed chronic tendonitis disability, service connection may not be granted on a direct or secondary basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's bilateral wrist tendonitis claim, and it fails on this basis alone.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for bilateral wrist tendonitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


